Case 1:17-cv-00143-JAO-KJM Document 428 Filed 06/02/20 Page 1 of 11           PageID #:
                                   9343




                   IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

  LEINETTE KAINOA REYES, et al.,              CIVIL NO. 17-00143 JAO-KJM

               Plaintiffs,                    ORDER REGARDING AWARD OF
                                              FEES AND COSTS
        vs.

  ERIC G. TANAKA, et al.,

               Defendants.


              ORDER REGARDING AWARD OF FEES AND COSTS

       In its Order Granting in Part and Denying in Part Plaintiffs’ Motion for

 Default, Sanctions and Other Appropriate Relief, the Court awarded Plaintiffs their

 fees and costs incurred in connection with the motion. ECF No. 421. After

 reviewing Terrance M. Revere’s Supplement Declaration, 1 ECF No. 427, the Court

 awards Plaintiffs $17,762.82 in attorneys’ fees and tax and $560.78 in costs.

                                    DISCUSSION

        Plaintiffs request $27,542.40 in attorneys’ fees and tax and $625.48 in costs.

 “Once a party is found eligible for fees, the district court must then determine what

 fees are reasonable.” Klein v. City of Laguna Beach, 810 F.3d 693, 698 (9th Cir.


 1
   Counsel filed a Supplemental Declaration at the Court’s direction because the
 original declaration did not include all information required by Local Rule 54.2(f).
Case 1:17-cv-00143-JAO-KJM Document 428 Filed 06/02/20 Page 2 of 11                PageID #:
                                   9344



 2016) (citing Hensley v. Eckerhart, 461 U.S. 424, 444 (1983)). In determining

 reasonableness, the Court applies the lodestar method, which involves “multiplying

 ‘the number of hours the prevailing party reasonably expended on the litigation by

 a reasonable hourly rate.’” Id. (citations omitted). The Court subsequently decides

 whether to adjust the lodestar amount based on an evaluation of the factors

 articulated in Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 70 (9th Cir. 1975),2

 which have not already been subsumed in the lodestar calculation. See Fischer v.

 SJB-P.D. Inc., 214 F.3d 1115, 1119 (9th Cir. 2000).

 I.       Attorneys’ Fees

          Plaintiffs request attorneys’ fees and tax as reflected in this table:

                    Name                Rate          Hours              Total

           Terrance Revere              $500           32.6               $16,300.00



 2
      The Kerr factors are:

          (1) the time and labor required, (2) the novelty and difficulty of the
          questions involved, (3) the skill requisite to perform the legal service
          properly, (4) the preclusion of other employment by the attorney due
          to acceptance of the case, (5) the customary fee, (6) whether the fee is
          fixed or contingent, (7) time limitations imposed by the client or the
          circumstances, (8) the amount involved and the results obtained, (9)
          the experience, reputation, and ability of the attorneys, (10) the
          “undesirability” of the case, (11) the nature and length of the
          professional relationship with the client, and (12) awards in similar
          cases.

 Kerr, 526 F.2d at 70.
                                               2
Case 1:17-cv-00143-JAO-KJM Document 428 Filed 06/02/20 Page 3 of 11             PageID #:
                                   9345



        Paul Smith                   $400            4.1               $1,640.00

        Clarisse Kobashigawa         $250           24.3               $6,075.00

        Mark Batis                   $150           14.4               $2,160.00

        Darci Ernce                   $80            1.6                 $128.00

                                                     Subtotal         $26,303.00

                                                GET (4.712%)           $1,239.40

                                                       Total          $27,542.40



       A.     Reasonable Hourly Rate

       Plaintiffs request the following hourly rates: (1) Mr. Revere – $500; (2)

 Paul Smith – $400; (3) Ms. Kobashigawa – $250; (4) Mr. Batis (paralegal) – $150;

 and (5) Ms. Ernce (legal assistant) – $80. In determining the reasonableness of an

 hourly rate, the experience, skill, and reputation of the attorney requesting fees are

 considered. See Webb v. Ada Cty., 285 F.3d 829, 840 & n.6 (9th Cir. 2002). The

 reasonable hourly rate should reflect the prevailing market rates in the community.

 See id.; Gates v. Deukmejian, 987 F.2d 1392, 1405 (9th Cir. 1992) (noting that the

 rate awarded should reflect “the rates of attorneys practicing in the forum district”).

 It is the burden of the fee applicant to produce satisfactory evidence, in addition to

 an affidavit from the fee applicant, demonstrating that the requested hourly rate




                                            3
Case 1:17-cv-00143-JAO-KJM Document 428 Filed 06/02/20 Page 4 of 11          PageID #:
                                   9346



 reflects prevailing community rates for similar services. See Jordan v. Multnomah

 Cty., 815 F.2d 1258, 1263 (9th Cir. 1987).

       This Court is well aware of the prevailing rates in the community for similar

 services performed by attorneys of comparable experience, skill and reputation.

 Based on its knowledge of the community’s prevailing rates, its familiarity with

 this case, and counsel’s submissions, the Court finds the following hourly rates to

 be manifestly reasonable: (1) Mr. Revere – $400; (2) Mr. Smith – $375; (3) Ms.

 Kobashigawa – $225; (4) Mr. Batis (paralegal) – $90; and (5) Ms. Ernce (legal

 assistant) – $80.3



 3
   These hourly rates are based in part on the limited information provided by
 counsel. Should a motion for attorneys’ fees be presented to the Magistrate Judge
 in the future, he is not constrained by these findings and may make reasonableness
 determinations based on counsel’s submissions at that time.

         There is some disagreement in this district about whether work completed by
 a legal assistant is compensable. Compare HRPT Props. Trust v. Lingle, 775 F.
 Supp. 2d 1225, 1239–40 (D. Haw. 2011) (“This Court does not compensate for the
 time expended by other professionals such as librarians, litigation specialists,
 litigation coordinators, or legal assistants, whose requested hourly rates exceed
 even the rates typically awarded to experienced attorneys in Hawaii.”) with Adon
 Constr. Inc. v. Renesola Am. Inc., No. CV 16-00568 JAO-WRP, 2019 WL
 5198176, at *10 (D. Haw. Sept. 26, 2019), adopted by 2019 WL 5196376 (D.
 Haw. Oct. 15, 2019) (“However, ‘a request or award of attorneys’ fees may include
 compensation for separately billed legal services performed by a paralegal, legal
 assistant, or law clerk.’” (citations omitted)). To be compensable, “[t]he work
 must be legal work that would otherwise have been required to be performed by a
 licensed attorney at a higher rate.” Id. (citations omitted).


                                          4
Case 1:17-cv-00143-JAO-KJM Document 428 Filed 06/02/20 Page 5 of 11              PageID #:
                                   9347



       B.     Reasonableness of Hours Expended

       Beyond establishing a reasonable hourly rate, a prevailing party seeking

 attorneys’ fees bears the burden of proving that the requested fees and costs are

 associated with the relief requested and are reasonably necessary to achieve the

 results obtained. See Tirona v. State Farm Mut. Auto. Ins. Co., 821 F. Supp. 632,

 636 (D. Haw. 1993) (citations omitted). Courts must guard against awarding fees

 and costs which are excessive and must determine which fees and costs were self-

 imposed and avoidable. See id. at 637 (citation omitted). Time expended on work

 deemed “excessive, redundant, or otherwise unnecessary” shall not be

 compensated. See Gates, 987 F.2d at 1399 (quoting Hensley, 461 U.S. at 433–34).

 After reviewing counsel’s timesheets, the Court finds that reductions are necessary

 for clerical tasks, duplicative entries, and excessive time.

              1.     Clerical Work

       Counsel billed for tasks that this district has identified as clerical.

 “[C]lerical or ministerial costs are part of an attorney’s overhead and are reflected

 in the charged hourly rate.” HRPT Props., 775 F. Supp. 2d at 1241 (alteration in

 original) (citations and quotations omitted). These tasks are clerical or ministerial

 and are therefore non-compensable:

              reviewing Court-generated notices; scheduling dates and
              deadlines; calendaring dates and deadlines; notifying a client of
              dates and deadlines; preparing documents for filing with the
              Court; filing documents with the Court; informing a client that
                                            5
Case 1:17-cv-00143-JAO-KJM Document 428 Filed 06/02/20 Page 6 of 11               PageID #:
                                   9348



              a document has been filed; personally delivering documents;
              bates stamping and other labeling of documents; maintaining
              and pulling files; copying, printing, and scanning documents;
              receiving, downloading, and emailing documents; and
              communicating with Court staff.

 Haw. Motorsports Inv., Inc. v. Clayton Grp. Servs., Inc., Civ. No. 09-00304 SOM-

 BMK, 2010 WL 4974867, at *5 (D. Haw. Dec. 1, 2010), adopted by 2010 WL

 5395669 (D. Haw. Dec. 22, 2010) (also deeming clerical identification and

 organization of exhibits); see also, e.g., Yamada v. Weaver, Civil No. 10-00497

 JMS-RLP, 2012 WL 6019363, at *10 (D. Haw. Aug. 30, 2012), adopted in

 pertinent part by 2012 WL 6019121 (D. Haw. Nov. 30, 2012) (deeming clerical

 work completed on table of authorities).

       A number of entries reflect clerical tasks – filing documents; communicating

 with court staff; and scheduling deadlines. Even if Mr. Batis or Ms. Ernce

 completed the tasks, they are nevertheless non-compensable. This is because a

 clerical task is non-compensable, whether billed at an attorney or paralegal rate.

 See Missouri v. Jenkins by Agyei, 491 U.S. 274, 288 n.10 (1989) (“Of course,

 purely clerical or secretarial tasks should not be billed at a paralegal rate,

 regardless of who performs them.”). Based on its review of the timesheets, the

 Court deducts the following time expended on clerical tasks: (1) Mr. Batis – 1.2

 hours and (2) Ms. Ernce – 0.6 hours.




                                             6
Case 1:17-cv-00143-JAO-KJM Document 428 Filed 06/02/20 Page 7 of 11          PageID #:
                                   9349



              2.    Duplicative Work

       The Court also reduces hours for meetings, discussions, and other

 communications, for which multiple attorneys billed. The general rule is that two

 professionals cannot bill for attending the same meeting. See HRPT Props., 775 F.

 Supp. 2d at 1240 (citing Brandon E. v. Dep’t of Educ., State of Haw., No. CV 07-

 00536 ACK-LEK, 2008 WL 4602533, at *3 (D. Haw. Oct. 16, 2008)). The Court

 does not allow more than one attorney to bill for attending (1) a meeting between

 co-counsel, (2) a client meeting, or (3) a meeting with opposing counsel. See Ko

 Olina Dev., LLC v. Centex Homes, Civ. No. 09-00272 DAE-LEK, 2011 WL

 1235548, at *12 (D. Haw. Mar. 29, 2011). “In such a situation, the Court typically

 deducts the time spent by the lowest-billing attorney or attorneys.” Sheehan v.

 Centex Homes, 853 F. Supp. 2d 1031, 1044 (D. Haw. 2011) (citation omitted); In

 re Mullins, 84 F.3d 459, 467 (D.C. Cir. 1996) (deducting fees incurred by the two

 lowest-billing attorneys where three attorneys billed time spent attending a meeting

 together)). The Court permits “two attorneys to bill for their appearances at court

 proceedings when it is reasonable and necessary for a ‘second chair’ to appear with

 lead counsel.” Sheehan, 853 F. Supp. 2d at 1044.

       Here, there is duplication because multiple attorneys have billed for the

 same meetings. For example, both Ms. Kobashigawa and Mr. Revere billed for a

 March 3, 2020 meeting regarding the motion for default, sanctions, and other


                                          7
Case 1:17-cv-00143-JAO-KJM Document 428 Filed 06/02/20 Page 8 of 11          PageID #:
                                   9350



 relief. It also appears that Messrs. Revere and Smith participated in and both billed

 for a meeting with Myles Breiner on April 30, 2020 regarding the hearing on the

 motion for sanctions.4 Therefore, the Court reduces Mr. Smith’s and Ms.

 Kobashigawa’s hours by 0.6 and 0.2, respectively, for duplication.

              3.    Excessive Hours

       Lastly, the Court reduces time for excessiveness. Time expended on work

 deemed “excessive, redundant, or otherwise unnecessary” shall not be

 compensated. Gates, 987 F.2d at 1399 (quoting Hensley, 461 U.S. at 433–34).

 District court findings about matters such as the redundancy of the hours claimed

 are given considerable deference. See Davis v. City & Cty. of San Francisco, 976

 F.2d 1536, 1544 (9th Cir. 1992), vacated in part on other grounds, 984 F.2d 345

 (9th Cir. 1993) (quoting Hensley, 461 U.S. at 437). Here, the Court finds that

 counsel spent excessive time working on the motion itself. Two attorneys, one

 paralegal, and one legal assistant expended 41.9 hours revising and finalizing the

 motion. This does not even include underlying drafting and meetings/

 communications related to the motion.

       The Court also deems excessive the one hour that Mr. Smith expended in

 preparation for the hearing on the motion because he did not argue the motion.



 4
   Curiously, Mr. Revere billed 0.3 more hours than Ms. Kobashigawa and 0.2
 hours more than Mr. Smith.
                                          8
Case 1:17-cv-00143-JAO-KJM Document 428 Filed 06/02/20 Page 9 of 11             PageID #:
                                   9351



 And as noted above, Mr. Revere billed more time for meetings between him and

 his colleagues than his colleagues did. The Court consequently treats the

 additional time as excessive. In total, the Court reduces hours for excessiveness as

 follows: (1) Mr. Revere – 5 hours; (2) Mr. Smith – 1 hour; (3) Ms. Kobashigawa –

 5.7 hours; (4) Mr. Batis – 3.8 hours; and (5) Ms. Ernce – 1 hour.

        C.     Total Fee Award

        Applying the reasonable hourly rates and above reductions, the Court

 concludes that Plaintiffs are entitled to $17,762.82 in fees and tax as reflected in

 this table:

                 Name                Rate          Hours             Total

         Terrance Revere             $400           27.6              $11,040.00

         Paul Smith                  $375            2.5                  $937.50

         Clarisse Kobashigawa        $225           18.4                $4,140.00

         Mark Batis                   $90            9.4                  $846.00

         Darci Ernce                  $80             0                      $0.00

                                                     Subtotal         $16,963.50

                                                GET (4.712%)              $799.32

                                                          Total       $17,762.82



 An adjustment to the lodestar is unnecessary pursuant to the Kerr factors.

                                            9
Case 1:17-cv-00143-JAO-KJM Document 428 Filed 06/02/20 Page 10 of 11            PageID #:
                                    9352



 II.     Costs

         Plaintiffs request $625.48 in costs, comprised of $553.88 in transcript fees,

 $64.90 in copying costs, and $6.90 in postage. Plaintiff provided invoices for the

 transcript fees but failed to supply necessary information concerning the copying

 costs. Local Rule 54.1(f)(4) requires parties to “describ[e] the documents copied,

 the number of pages copied, the cost per page, and the use of or intended purpose

 for the items copied.” Local Rule 54.1(f)(4). Moreover, the authorized per-page

 cost is $0.15, or the actual cost charged by a commercial copier. See id. Copies

 must be “necessarily obtained for use in the case,” not “for the use and/or

 convenience of the party seeking recovery[.]” Id. Because the Court lacks this

 information, it cannot ascertain whether the requested reimbursement is reasonable

 and consequently declines to award copying costs. Given the supporting

 documentation for the transcript fees and counsel’s verification that the postage

 was reasonably incurred,5 the Court awards $560.78 for transcript fees and postage.

                                     CONCLUSION

         For the reasons stated herein, the Court awards Plaintiffs $17,762.82 in

 attorneys’ fees and tax and $560.78 in costs. The defense is ordered to remit

 payment to Plaintiffs’ counsel by July 2, 2020. Failure to do so may result in the

 imposition of additional fees and costs.


 5
     Postage does not require additional verification like copying costs.
                                            10
Case 1:17-cv-00143-JAO-KJM Document 428 Filed 06/02/20 Page 11 of 11               PageID #:
                                    9353



       IT IS SO ORDERED.

       DATED:        Honolulu, Hawai‘i, June 2, 2020.




 Civil No. 17-00143 JAO-KJM; Reyes, et al. v. Tanaka, et al.; ORDER REGARDING AWARD OF FEES
 AND COSTS




                                            11
